DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “in the frequency domain, generating a low-dimension channel estimate, comprising downsampling the self-interference channel estimate, transforming the low-dimension channel estimate from the frequency domain to the time domain, and in the time domain, generating a compensated channel estimate based on the low-dimension channel estimate” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for digital self-interference cancellation, the method comprising: receiving a digital transmit signal and a digital residue signal of a communication system, based on the digital transmit signal and the digital residue signal, generating a self- interference channel estimate in a frequency domain, transforming the self-interference channel estimate from the frequency domain to a time domain, comprising: in the frequency domain, generating a low-dimension channel estimate, comprising downsampling the self-interference channel estimate, transforming the low-dimension channel estimate from the frequency domain to the time domain, and in the time domain, generating a compensated channel estimate based on the low-dimension channel estimate, in the time domain, generating a digital self-interference cancellation signal based on the digital transmit signal and the compensated channel estimate, and generating the digital residue signal, comprising combining the digital self-interference cancellation signal with a receive signal of the communication system.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-22 are allowable over the prior art of record.

Conclusion

Claims 1-22 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ashrafi (US 2019/0198999A1) discloses full duplex using OAM.
Noh et al. (US 2019/0190764 A1) discloses method for cancelling self-interference signal when operating in FDR mode, and device therefor.
Bharadia et al. (US 2012/0201153 A1) discloses adaptive techniques for full duplex communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
31 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465